             Case 3:20-cv-06649-JSC Document 24 Filed 03/04/21 Page 1 of 12




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 JEVECHIUS D. BERNARDONI (CABN 281892281892)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-71647164
 6        Facsimile: (415) 436-72347234
          jevechius.bernardoni@usdoj.gov
 7
   Attorneys for Federal Defendants
 8
                                   UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
                                       SAN FRANCISCO DIVISION
11

12   THE CENTER FOR INVESTIGATIVE                     Case No. 3:20-cv-06649-JSC
     REPORTING and ANAYANSI DIAZ-
13   CORTES,                                          Declaration of Angela D. Hertel, Drug
                                                      Enforcement Administration
14          Plaintiffs,

15     v.

16   UNITED STATES DEPARTMENT OF
     JUSTICE, and UNITED STATES
17   DEPARTMENT OF STATE,

18          Defendants.

19
                            DECLARATION OF ANGELA D. HERTEL FROM
20                            DRUG ENFORCEMENT ADMINISTRATION

21          I, Angela D. Hertel, hereby make the following declaration under penalty of perjury pursuant to
22 28 U.S.C. § 1746.

23          1.      I am currently the Unit Chief of the Freedom of Information/Privacy Act Legal and
24 External Affairs Unit   FSRL                                                              FSR     of the
25                                         DOJ                                          DEA
26                                                                                 October 1, 2020. Before
27 then I served as Acting Unit Chief of the Freedom of Information/Privacy Act Unit (

28 May 2019 until FSRF was reorganized as FSR in October 2020. I have been a DEA employee since

                                                       1
              Case 3:20-cv-06649-JSC Document 24 Filed 03/04/21 Page 2 of 12




 1 October 2018. Prior to becoming a DEA employee, I was a supervisory contract paralegal supporting

 2 FSRF since September 2009.

 3          2.      As the Unit Chief, I, in part, oversee the processing of certain requests to DEA under the

 4                                   FOIA                                                PA

 5                      FOIA/PA        Due to my experience in responding to requests for DEA records since

 6 2009 and the nature of my official duties, I am familiar with the policies and practices of the DEA related

 7 to search, process, and disclosure of DEA information under the FOIA and PA. FSR is (and FSRF was

 8 before its reorganization into FSR) the DEA office responsible for the receipt, process, and disclosure of

 9 DEA information requested pursuant to the FOIA/PA.

10          3.      In preparing this declaration, I have read and am familiar with the complaint in the

11 above-titled action.

12          4.      All statements I make in this declaration are true and correct to the best of my knowledge,

13 information, and belief and are based on my personal knowledge as well as information acquired by me

14 in the course of performing my official duties.

15                                       S LAW ENFORCEMENT MISSION

16          5.                                                                   es laws and regulations of the

17

18 § 801, et seq.     the CSA         the Act

19 investigation of trafficking in controlled substances and the violators who operate at interstate and

20 international levels. This mission involves conducting criminal investigations to assist prosecutions of

21 organizations and principal members of organizations involved in the growing, manufacture, or

22 distribution of controlled substances appearing in or destined for illicit traffic in the United States. Among

23 other functions, DEA is authorized to cooperate with counterpart agencies abroad to combat illegal drug

24 trafficking and to exchange information in support of drug traffic prevention and control. DEA has foreign

25 offices in countries throughout the world.

26

27

28

                                                          2
              Case 3:20-cv-06649-JSC Document 24 Filed 03/04/21 Page 3 of 12




 1                           S RECEIPT OF PLAINTIFFS
                                 AND SUBSEQUENT CORRESPONDENCE
 2

 3          6.      On June 9, 2020, an individual identifying herself as Anayansi Diaz-Cortes, a reporter from

 4 the Center for Investigative Reporting, sent to DEA                                     Request

 5          7.      A true and accurate copy of the Request is attached to this declaration as Exhibit A.

 6          8.      The Request

 7 to a request for assistance from the Mexican government - whether by the Mutual Legal Assistance Treaty

 8 (MLAT), letter rogatory, or some other diplomatic communication -

 9                                                                  created during the period of March 1, 2015,

10 to April 1, 2018.

11          9.      The Request contained additional statements about the documents being sought, stating:

12
                    interest in accessing information obtained in the course of the Vega
13                  investigation. Responsive records should include bilateral communications
                    between the Mexican and United States governments as well as any US
14
                    inter-
15                  The types of documents requested include, but are not limited to, emails,
                    letters, diplomatic exchanges, memoranda, telephone transcripts, meeting
16                  minutes, talking points, reports, legal records, and intelligence information.

17          10.     The Request then specifically excluded some documents, stating:
18                  Please omit from your search and review all copies of press and media
                    reports as well as all press statements and press releases. We do not seek
19
                    information collected by US agents during their investigation of the Vega
20                  case (whether or not that was provided to the Mexican government):
                    sensitive evidence, photographs, results of wiretaps, private data about the
21                  individuals involved, or any other materials gathered for law enforcement
                    purposes.
22

23 (emphasis in original).

24 between Mexico and the United States about whether Mexico could have access to the material for its

25

26          11.     The Request did not include any evidence that

27                                                                        deceased or that any such individuals

28 consented to the release to Plaintiffs of records responsive to the Request.

                                                          3
             Case 3:20-cv-06649-JSC Document 24 Filed 03/04/21 Page 4 of 12




 1          12.    DEA received the Request on June 9, 2020.

 2          13.    By correspondence dated July 30, 2020,        Response

 3          14.    A true and accurate copy of the Response is attached to this declaration as Exhibit B.

 4          15.    In the Response, DEA did not confirm or deny the existence of any records responsive to

 5 the Request and stated, inter alia, that it was refusing to conduct a search for the records sought in the

 6 Request, specifically stating:

 7                 To the extent that non-public responsive records exist, without consent,
                   proof of death (e.g., a copy of a death certificate or an obituary), or an
 8                 overriding public interest, disclosure of law enforcement records
                   concerning an individual could reasonably be expected to constitute an
 9
                   unwarranted invasion of personal privacy. See 5 U.S.C. § 552(b)(7)(C).
10                 Because any non-public records responsive to your request would be
                   categorically exempt from disclosure, this office is not required to conduct
11                 a search for the requested records.

12          16.    On or about August 13, 2020, Plaintiffs filed an appeal in response
13        Appeal    to the United States Department of Justice Office of Information Policy    OIP .
14          17.    A true and accurate copy of the Appeal is attached to this declaration as Exhibit C.
15          18.                                                    described Glomar response was not proper
16 because, allegedly, (1) no cognizable privacy harm would result from disclosure of the records sought and

17 (2) the public interest outweighed any privacy interests.

18          19.    By correspondence dated September 22, 2020, OIP aff                    determination of the
19 Request. OIP stated, in part:

20                 To the extent that non-public responsive records exist, disclosure of law
                   enforcement records concerning third-party individuals could reasonably be
21
                   expected to constitute an unwarranted invasion of personal privacy. See
22                 5 U.S.C. § 552(b)(7)(C). Further, it is reasonably foreseeable that releasing
                   any non-public records, to the extent such records exist, would harm the
23                 interests protected by this exemption. Because any non-public records
                   responsive to your request would be categorically exempt from disclosure,
24                 DEA properly asserted Exemption 7(C) and was not required to conduct a
                   search for the requested records. See, e.g., DOJ v. Reporters Committee for
25
                   Freedom of the Press, 489 U.S. 749, 7
26                          that release of investigatory re                                 can
                   r                                     that person s privacy and that such an
27                 invasion is unwarranted in the absence of an overriding public interest).
28

                                                        4
              Case 3:20-cv-06649-JSC Document 24 Filed 03/04/21 Page 5 of 12




 1          20.     A true and accurate copy of the OIP correspondence dated September 22, 2020, is attached

 2 to this declaration as Exhibit D.

 3          21.     On March 3, 2021, DEA supplemented the Response to Plaintiffs, a true copy of which is

 4 attached as Exhibit E, stating in part:

 5                  Regarding your request for records, please be advised that, in
                                                                                    inter alia,
 6                  any non-public records responsive to your request would be categorically
                    exempt from disclosure, we are expressly refusing to confirm or deny the
 7
                    existence of any records that may be responsive to the request pursuant to
 8                  Exemptions 6 & 7(C) of the FOIA. See 5 U.S.C. § 552(b)(6), (7)(C). Even
                    to acknowledge the existence of law enforcement records on another
 9                  individual could reasonably be expected to constitute an unwarranted
                    invasion of personal privacy. Further, we are also expressly refusing to
10                  confirm or deny the existence of records that may be responsive to the
                    request as they relate to any request under the Mutual Legal Assistance
11
                    Cooperation Treaty with Mexico, U.S.-Mexico, Dec. 9, 1987, TREATY
12                  DOC. NO. 100-13 (1991) pursuant to Exemption 3 of the FOIA. See 5
                    U.S.C. § 552(b)(3). Even to acknowledge the existence of any such records
13                  would run afoul of the treaty.
14     DEA        JUSTIFICATION FOR REFUSING TO ACKNOWLEDGE AND TO SEARCH FOR
                     ANY RESPONSIVE RECORDS UNDER EXEMPTIONS 6 AND 7(C)
15

16          22.     The FOIA, 5 U.S.C. § 552(b)(7)(C), sets forth an exemption for records or information
17 compiled for law enforcement purposes the disclosure of which could reasonably be expected to constitute

18 an unwarranted invasion of personal privacy. The FOIA, 5 U.S.C. § 552(b)(6), protects information about

19 individuals in personnel and similar files the disclosure of which would constitute a clearly unwarranted

20 invasion of personal privacy. Although the balancing test for exemption 6 uses the standard of

21

22

23 analysis and balancing required by both exemptions is similar enough to warrant a consolidated

24 discussion.                                                                                    e analysis
25 of both exemptions.

26          23.            investigative jurisdiction derives from the CSA, which authorizes DEA to enforce
27 21 U.S.C. § 801, et seq. through the investigation of incidences involving the trafficking in controlled

28

                                                        5
              Case 3:20-cv-06649-JSC Document 24 Filed 03/04/21 Page 6 of 12




 1 substances, dangerous drugs, and precursor chemicals. The Request seeks records concerning an alleged

 2 request for assistance from the Mexican government via diplomatic channels regarding the criminal case

 3 of                                                                             Case . The Case implicates

 4                                                                                                     riminal

 5 complaint filed in the Case on or about December 8, 2014, alleging violations by the Defendants of the

 6 CSA.

 7          24.     Any records responsive to the Request would consist of records and/or information

 8 compiled for law enforcement purposes. These records would have been created or maintained by core

 9 mission DEA employees in the course of their official duties enforcing the CSA. Moreover, any records

10 sought would

11 considerations of sharing information about an investigation and ongoing case with Mexico and of

12 cooperating (or not) with a foreig            own law enforcement efforts related to a DEA investigation.

13                                                                                   any responsive requested

14 materials also would have a nexus to the law enforcement duties of Mexico, which the Request admits,

15                                                                                                Any records

16 sought therefore would readily meet the threshold requirement of exemption 7.

17          25.     Upon receiving a FOIA request for law enforcement records concerning third parties, it is

18                               deny the request, neither affirming nor denying the existence of responsive

19 records and refusing to conduct a search for any requested records, unless the requester provides sufficient

20 proof of death, submits a sufficient authorization by the third party at issue to disclose the records, or

21 demonstrates a public interest that outweighs any privacy interests. If DEA denied the existence of such

22 records in cases when no responsive records existed, it could not then, in cases where responsive records

23 did exist, neither affirm nor deny the existence of such records without in fact disclosing the existence of

24 responsive records. Consequently, DEA must consistently neither confirm nor deny responsive records in

25 situations where the mere acknowledgment of responsive documents would disclose information protected

26 from disclosure by the FOIA.

27          26.     According to public court filings by the Department of Justice, the defendants in the Case

28        Defendants     include or have included (1) Pablo Vega Cuevas, (2) Arturo Martinez, (3) Alexander

                                                         6
              Case 3:20-cv-06649-JSC Document 24 Filed 03/04/21 Page 7 of 12




 1 Figueroa, (4) Eliseo Betancourt-Pereira, (5) Santos Wilfredo Sorto Hernandez, (6) Roberto Sanchez,

 2 (7) Jose Rodriguez, and (8) Isaias Mandujano. Public court filings indicate that, as of January 29, 2021,

 3 at least four Defendants have not pleaded guilty to or been convicted of any crime charged in the Case,

 4 one Defendant was dismissed from the Case before any plea or conviction, and three Defendants have

 5 been sentenced.

 6          27.    The scope of the Request is circumscribed by             United States of America v. Pablo

 7 V                                       The Case, as a criminal proceeding, is circumscribed by specific

 8 individuals charged     the eight Defendants. Consequently, the Request categorically seeks records

 9 concerning the Defendants. Every document responsive to the Request would necessarily reveal personal

10 information of the Defendants, such as whether the Defendants are associated with the alleged Mexican

11 investigation. In fact, even acknowledging the existence of documents responsive to the Request would

12 reveal personal information of the Defendants, such as whether or not they are associated with a request

13

14 stated by the Request) related to the Case. Because the scope of the Request itself is circumscribed by the

15 Case and b

16

17 application of exemptions 6 and 7(C).

18          28.    Neither the Request nor the Appeal sets forth evidence, nor is DEA aware of any, where

19 the Department of Justice, much less the DEA, has officially acknowledged to the public the subject of

20 the Request, namely any request for assistance by the Mexican government regarding the Case and the

21 contents of any such request for assistance. Consequently, the Request categorically seeks information

22 that has not been officially acknowledged, such as whether Mexico has asked the United States for

23

24 information, if any, the United States government sent in response to such a request. Any confirmation

25 of the existence of records in response to the Request and any responsive documents themselves would

26 therefore necessarily introduce new information concerning the Defendants that has not been officially

27 acknowledged.

28

                                                        7
              Case 3:20-cv-06649-JSC Document 24 Filed 03/04/21 Page 8 of 12




 1          29.     The fact that four of the Defendants have apparently pleaded guilty to criminal conduct of

 2 some degree in the Case does not vitiate their respective privacy interests implicated by the Request. As

 3 demonstrated above, the Request categorically seeks new information beyond that which has been

 4 officially acknowledged in the Case.

 5          30.     The acknowledgement of the existence of any records responsive to the Request and/or

 6 their disclosure could reasonably be expected to subject the Defendants to unwarranted invasions of

 7 personal privacy. Acknowledgment or disclosure could reasonably be expected to trigger questions about

 8                                 in criminal activity or their roles in investigations or prosecutions beyond

 9 officially confirmed information in the Case. Moreover, release of records could reasonably be expected

10 to link the Defendants to criminal activity to a greater or different degree than exists in the official public

11 record. Publicly releasing any information responsive to the Request could reasonably be expected to

12 subject the Defendants to harassment and embarrassment, as well as to undue public attention. For

13 example, the Defendants being associated with an investigation by another sovereign power           Mexico

14 that relates to the Case is a significant matter of personal privacy, the disclosure of which could reasonably

15 be expected to subject the Defendants (and potentially their families and known associates) to increased

16 public attention    particularly by those interested in any relation between the Defendants and the Mexican

17 government or Mexico, in general. It is reasonably foreseeable that the aforementioned harms to the

18 privacy interests of Defendants would result from acknowledging any records responsive to the Request

19 and/or disclosing any such records.

20          31.     None of the Defendants consented to the DEA to disclose information in response to the

21 Request.

22          32.     The Request does not provide any information that any of the Defendants are deceased.

23 Moreover, DEA conducted a search to determine whether or not the Defendants are deceased.

24 Specifically, DEA reviewed the public court docket in the Case as of January 29, 2021, and no entries

25 reflect that any of the Defendants became deceased while defendants in the Case. DEA has not found any

26 information establishing that the Defendants in the Case are deceased.

27

28

                                                          8
              Case 3:20-cv-06649-JSC Document 24 Filed 03/04/21 Page 9 of 12




 1          33.     After considering the matter, DEA has not identified (nor have Plaintiffs provided any facts

 2 supporting) any relevant public interest in the release of the requested records that would outweigh the

 3                substantial privacy interests in DEA not acknowledging or releasing any such records.

 4          34.     The Plaintiffs have neither alleged nor set forth any evidence that information responsive

 5 to the Request is necessary to confirm or refute alleged wrongdoing by the United States government.

 6          35.     The claimed public interests set forth in the Appeal of (1)

 7

 8                   and (2)                           gation underlying the Cuevas case was comprehensive

 9

10 Request specifically seeks information regarding the Case       not specifically regarding any investigation

11 by the United States government into the Iguala matter      and the fact that the Request seeks information

12 about a request for assistance from

13 Cuevas

14                   Even if the claimed interests were congruent with the scope of the Request, they would

15                                                                  DEA not acknowledging or releasing any

16 responsive records. For example, information concerning whether and how the United States responded

17 to any relevant request for assistance would not outweigh such privacy interests.

18          36.     Further, the Request and Appeal purport to invoke some claimed public interests associated

19 with the conduct of the Mexican government          not the United States government. For example, the

20 Request and Appeal note that the Iguala incident took place in Mexico; the subject of the Request is an

21 alleged request for assistance from Mexico concerning the Case                              whether Mexico

22 could have access to the material for its own, internal law enforcement purposes; and the Request and

23 Appeal repeatedly suggest that responsive documents would shed light on alleged improprieties by

24 Mexican officials. There is no cognizable public interest under the FOIA in revealing the activities of the

25 Mexican government that outweigh the privacy interests of the Defendants.

26          37.     Because acknowledging the existence of responsive records is exempt from disclosure and

27 any records responsive to the Request would be categorically exempt from disclosure, DEA had no

28 obligation to search for any responsive records in response to the Request and did not conduct a granular

                                                         9
              Case 3:20-cv-06649-JSC Document 24 Filed 03/04/21 Page 10 of 12




 1 segregability review. No segregability would be possible. The information that Plaintiffs have requested

 2 about the Defendants could not be segregated in a way that would not implicate their privacy interests.

 3 For example, merely acknowledging the existence of responsive records would impinge on the

 4                                                                                                   redacting the

 5 D                                        would be pointless when Plaintiffs know that any records provided

 6 were associated with the Case and therefore with the Defendants.

 7           38.     DEA was justified in refusing to acknowledge whether or not responsive records existed

 8 pursuant to exemptions 6 and 7(C) and in refusing to search for any requested records.

 9                 JUSTIFICATION FOR REFUSING TO ACKNOWLEDGE AND TO SEARCH FOR
                            RECORDS CONCERNING ANY MLAT REQUEST
10                                 PURSUANT TO EXEMPTION 3

11           39.     Exemption 3 under the FOIA allows for the withholding of information prohibited from

12 disclosure by another federal statute provided that one of two disjunctive requirements are met: the statute

13           (A)(i) requires that the matters be withheld from the public in such a manner as to leave no

14 discretion on the issue, or (A)(ii) establishes particular criteria for withholding or refers to particular types

15

16           40.                                      all records related in whole or in part to a request for

17 assistance from the Mexican government - whether by the Mutual Legal Assistance Treaty (MLAT),

18 letter rogatory, or some other diplomatic communication -

19                                                                                     o April 1, 2018. (emphasis

20 added).

21           41.     The MLAT cited in the Request refers to the Mutual Legal Assistance Cooperation Treaty

22 with Mexico, U.S.-Mexico, Dec. 9, 1987, TREATY DOC. NO. 100-13 (1991)). See Exhibit C (the Appeal,

23 p.3, n. 1) (describing the MLAT as the 1987 treaty). The MLAT was properly ratified by the Senate and

24 is presently in effect. A true copy of the MLAT is attached hereto as Exhibit F.

25           42.     The MLAT imposes confidentiality restrictions on the state receiving the request for

26 assistance.

27           43.     Article 4, § 5 of the MLAT provides as follows:

28

                                                           10
             Case 3:20-cv-06649-JSC Document 24 Filed 03/04/21 Page 11 of 12




 1                 The requested State shall keep confidential a request and its contents unless
                   otherwise authorized by the Coordinating Authority of the requesting Party.
 2                 If the request cannot be executed without breaching the required
                   confidentiality, the Coordinating Authority of the requested Party shall so
 3
                   inform the Coordinating Authority of the requesting Party, which shall then
 4                 determine whether the request should nevertheless be executed.

 5          44.    Article 6 of the MLAT contains other limitations on the use of information or evidence
 6 obtained under the MLAT.

 7          45.    As stated above, neither the Request nor the Appeal sets forth any evidence, nor is DEA
 8 aware of any, where the Department of Justice, much less the DEA, has publicly acknowledged any

 9 request for assistance by the Mexican government regarding the Case (or the contents of any such request)

10 or where the Mexican government has authorized the United States to disclose publicly the existence of

11 any such request or its contents.

12          46.    DEA acknowledging that it had records responsive to the Request related to any request
13 for assistance under the MLAT would necessarily disclose the existence of a request for assistance under

14 the MLAT and information about the subject matter of the request, namely that the request

15 the specific matter of the Case. Not only would such disclosure be prohibited under the MLAT, but it

16 would also foreseeably harm interests protected by the MLAT. It would demonstrate an unwillingness on

17 the part of the DEA to take appropriate measures to abide by the confidentiality provisions of the MLAT

18 with Mexico and therefore risk hindering the willingness of Mexico to both request and provide

19 information under the MLAT in the future. Therefore, DEA is justified, pursuant to exemption 3, in its

20 refusal to acknowledge and search for any records as they relate to a request for assistance by Mexico

21 under the MLAT.

22          47.    Because DEA has no obligation to search for or acknowledge records concerning a request
23 for assistance by Mexico under the MLAT in response to the Request, it was justified in not conducting a

24 granular segregability review of any responsive records.

25                       [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

26

27

28

                                                        11
             Case 3:20-cv-06649-JSC Document 24 Filed 03/04/21 Page 12 of 12




 1 I declare under penalty of perjury that the foregoing is true and correct.

 2 Executed on March , 2021.

 3

 4

 5
                                          _____________________________________
 6                                        ANGELA D. HERTEL
                                          Chief, Legal and External Affairs Unit
 7                                        Freedom of Information and Privacy Act Section
                                          Drug Enforcement Administration
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        12
